DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments and amendments, see pgs. 6-7, with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The amendments to claims 1 and 7 reciting “the features of the probe having one or more sensors” does not integrate the abstract ideas into practical application. Rather, the amendment only further limits the probe, which itself represents a pre-solution activity as a data gathering step. As conveyed in the previous Office Action, the probe does not perform the stated abstract ideas of receiving time-varying boundary condition values, calculating a time dependent shape of the probe, solving a set of coupled equations, or presenting the shape to a user. The modification of the claim to include sensors on the probe does not enable the probe to perform the abstract ideas.  
Further, applicant states that “the claimed features are directed to a concrete method and system that allows a physician to navigate the claimed ‘probe’ accurately inside a living subject” 
Further, in applicant’s analysis of Step 2B of the MPEP flowchart, the sensor elements provided on the probe do not represent an improvement to computer functioning or other technological fields of real-time visualization of the probe by generating a model to calculate the shape of the probe. The inventive concept of the claims is directed to the representation of the probe a springs, acted on by external forces also represented as springs, to determine its position and shape inside the living body, and not to the constructional features of the probe itself (i.e., the presence of sensors). In order to show improvement to computer functioning or other technological field, the abstract ideas (i.e., receiving boundary condition values, calculating a time dependent shape, solving a set of couple equations of motion, presenting the shape) are required to improve the functioning of a computer of other technological field (i.e., visualizing the shape of the probe inside relative to the local anatomy). 
Examiner further notes that the non-mental step of “insertion of a probe into the organ of a living subject” as stated by applicant on pg. 7 is not positively recited a step in claim 1. In other words, the step of inserting the probe into a living subject is not claimed; instead, information is received from a probe merely positioned within a living subject. 
However, the examiner suggests that applicant amend the claims to highlight the practical application of presenting the shape to a user in real time during a medical procedure to overcome the rejection under 35 U.S.C. 101. In other words, modifying the claim such that the output (i.e., shape of probe) is not merely ‘presented’, but used such as described by applicant on pgs. 6-7 “to 

	Applicant’s arguments, see pgs. 7-8, with respect to rejection under 35 U.S.C. 103 of claims 1, 3-7, and 9-11 by Nakamura (US 2018/0184884) in view of Au (US 2020/0367719) have been considered but they are not persuasive.
	Examiner respectfully disagrees that Nakamura “fails to disclose or suggest a means and/or apparatus for the real time visualization of a probe during a medical procedure wherein modeling is done based on spring models and then presented in real time overlaid on an anatomical map during a procedure” or that it “fails to disclose or suggest one or more probes for measuring quantities that can be used for solving a dynamic model.” First, Nakamura teaches that “the present invention is a flexible tube insertion apparatus comprising a flexible insertion section to be inserted into a subject” ([0004]), wherein insertion of an apparatus into a subject encompasses a medical procedure. Specifically, Nakamura teaches an “endoscope 10 [comprising] a tubular insertion section 11 to be inserted into a subject,” whereby “the endoscope 10 is, for example, a colonoscope, and the subject is a large intestine” ([0028]). Thus, the medical procedure associated with colonoscope is a colonoscopy. Further, “the endoscope apparatus 1 predicts a propulsion state of a distal end of the insertion section in real time, using information on the state of the insertion section 11 detected by the insertion section state detection section 50” ([0035]). Additionally, an embodiment of Fig. 17 displays a screen “on the display 40…in accordance with the bending shape of the insertion section 11 obtained from the insertion section state detection section 50” ([0064]). Therefore, the state of the insertion section 11 of the endoscope 10 is predicted and visualized in real time. 
of springs 102 of a value of rotational elasticity Kt and dashpots 103 of a value of rotational viscosity Ct, as shown for example in Fig. 4” ([0039]). Since the preamble of the claim language include “comprising”, the Voigt model, which includes the variable for rotational viscosity Ct as a dashpot in addition to the spring for rotational elasticity Kt in Fig. 4 (reproduced below) it still contains the required element (spring and rotational elasticity variable) to teach the claimed element. Regardless, as laid out in the previous Office Action (see pg. 9), an example of rigid body links with negligible viscosity (i.e., η = 0) is provided. Thus, the insertion portion of the endoscope is modeled with springs. 

    PNG
    media_image1.png
    462
    562
    media_image1.png
    Greyscale

Reproduction of Fig. 3 of Nakamura
     

    PNG
    media_image2.png
    229
    336
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    229
    336
    media_image3.png
    Greyscale


Reproduction of Fig. 4 of Nakamura 
Modification of Fig. 4 of Nakamura with rotational viscosity term zeroed.

Additionally, “the external force calculation section 66 calculates an external force applied to the insertion section 11 from the subject, using the information obtained by the insertion section state detection section 50, the information read from the storage 64, and the insertion section model created by the insertion section model creation section 65” ([0040]) as conveyed in Fig. 3. Specifically, Fig. 8 (reproduced below) and accompanying description in 

    PNG
    media_image4.png
    321
    277
    media_image4.png
    Greyscale

Reproduction of Fig. 8 of Nakamura.

While Nakamura does not teach overlaying the probe on an anatomical map, Au is used instead as it discloses “a method for determining force on a tip of an instrument includes receiving inputs from a medical instrument having at least one elongated actuation member used to manipulate a position of the instrument while in a patient's body, applying the inputs to a lumped model of the instrument, and determining a force on a tip of the instrument based on both the inputs and the lumped model” ([0007]). Specifically, Au teaches that “information from the tracking system 230 may be sent to a navigation system 232 where it is combined with information from the visualization system 110 and/or the preoperatively taken images to provide the surgeon or other operator with real-time position information on the display system 111 for use in the control of the instrument 200” ([0051]), as conveyed in the previous Office Action.
Thus, the examiner maintains that the combination of references is appropriate and teaches the elements of the claims as specifically laid out by applicant on pg. 8. 
Further, the amendment to claims 1 and 7 encompassing a probe is used “for measuring quantities that can be used for solving a dynamic model” represents functional language. 

    PNG
    media_image5.png
    544
    540
    media_image5.png
    Greyscale

Reproduction of Fig. 2 of Nakamura.

Thus, the probe responds to the forces acting on it at various positions along the longitudinal axis direction based on the bending shape, strain detection, or contact force detection, wherein the positions of the magnetic coils 52 along the insertion section are sensed by antenna 53 of the insertion section state detection section 50.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 7 recite the limitation “presenting the shape” in the final element of each claim.  However, it is unclear whether the applicant intends for the shape of the probe itself or the shape of the representation of the probe (i.e., first and second springs) to be presented to the user. For this reason, claims 1, 7, and their dependents are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 7 recite receiving time-varying boundary condition values, calculating a time-dependent shape of the probe, representing sections of the probe, representing external forces, solving a set of coupled equations, presenting the shape in claims 1 and 7, with claims 2 and 8 further reciting presenting the shape, 5 and 10 reciting solving the set of coupled equations, and 9 reciting receiving the boundary condition values. These claim elements, under their broadest reasonable interpretations, cover performances of the limitation in the mind but for the recitation of generic computer components and therefore fall within the mental processes grouping of abstract ideas. The lack of claimed structural elements in claim 1 to perform these functions further confirms that the above elements are not precluded from practically being performed in the mind, not precluding use aid with pen and paper. For example, claim 1 encompasses an individual may obtaining boundary conditions (visually, audibly, etc.) and calculate the shape of the probe and solve the equations a probe is claimed, this structure does not perform the mental processes of receiving information for the probe, calculating the shape of the probe, representing the shape and external forces of the probe as springs, solving a set of equations, or presenting the shape to a user. This judicial exception is not integrated into a practical application in independent claim 1 because the additional claim element of the probe comprising one or more sensors for measuring quantities that can be used for solving a dynamic model does not amount to significantly more that would integrate the judicial exceptions into practical applications. Instead, the probe recited in claim 1 (and claim 7) represents a part of a data gathering step and is therefore extra-solution activity which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The additional elements of real time visualization of a probe during a medical procedure and presenting the shape to a user in real-time during a medical procedure overlaid on an anatomical map of at least a portion of the cavity are not sufficient to amount to significantly more than the judicial exception. For example, these elements encompasses a user simply observing a probe, and drawing the shape of a probe (based on calculations performed using pen and paper) on an image of the anatomy. These additional elements do not provide meaningful structural integration since there are no specific structural elements claimed. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of the probe amounts to no more than extra-solution data gathering and only serves to specify the nature of the data which is exploited in the steps encompassing a mental process. The claim is therefore directed to an abstract idea without significantly more. Further, the use of the probe merely generally links the judicial exception to a particular technological environment, 
The system of independent claim 7 also does not integrate the judicial exceptions into practical applications as above for claim 1, despite the additional claim elements of “an interface” and “a processor.” The interface, which is not defined in the specification, and the processor, which is defined as “a general-purpose computer” in [0034], are recited at a high level of generality (i.e. as a generic computer element performing the claimed functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of the interface and processor amount to no more than application of instructions to a generic computer to perform the functions encompassing a mental process. The claim is therefore directed to an abstract idea without significantly more.
In consideration of each of the relevant factors and the claim limitations individually and in combination, claims 1 and 7 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. This subject matter does not define an inventive concept and therefore does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0184884) in view of Au (US 2020/0367719) and Birkenbach et al. (US 2019/0029761). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claims 1 and 7, Nakamura teaches a method/system for real-time visualization of a probe positioned within a living subject during a medical procure in Fig. 3 and [0035]: “the endoscope apparatus 1 predicts a propulsion state of a distal end of the insertion section in real time, using information on the state of the insertion section 11 detected by the insertion section state detection section 50” and “the insertion prediction section 60 predicts, in real time, a propulsion state of the distal end of the insertion section 11 and the state of the subject when the insertion section 11 is further inserted into the subject from the present state…, using information (e.g., the present bending shape information of the insertion section 11) necessary for insertion prediction obtained by the insertion section state detection section 50.” Further, “the output section 70 produces an output on the basis of prediction obtained from the insertion prediction section 60.” Since the “insertion prediction section state detection section 50” and the “insertion prediction section 60” act in real-time, it follows that the “output section 70” also produces its output (see Fig 12 and [0058]-[0059]) in real-time. Further, Nakamura teaches that colonoscope, and the subject is a large intestine” ([0028]), which encompasses its use for a medical procedure (e.g., colonoscopy). Additionally, an embodiment of Fig. 17 displays a screen “on the display 40…in accordance with the bending shape of the insertion section 11 obtained from the insertion section state detection section 50” ([0064]) for real-time visualization of the insertion section 11. 
Nakamura further teaches the method/system comprising receiving time-varying boundary condition values measured for a probe inside a cavity of an organ of a patient in [0046], wherein “ the insertion section state detection section 50 detects the state of the insertion section 11, such as the bending shape, at least at the time ta and the time tb, and the subject model creation section 62 obtains information about the detection state at the times ta and tb from the insertion section state detection section 50.” As depicted in Figs. 5-8, external forces F act along the length of the insertion section, where Figs. 7-8 illustrate the change in the changes in the positions of the rigid body links 101 between times ta and tb. Here, the bending shape, dependent on the shape of the anatomy, corresponds to a time-varying boundary condition as the endoscope apparatus is inserted. Applicant’s specification that boundary conditions may be “a vector of positions” or “a vector of forces” ([0023]), as well as “external forces” ([0024]). 
Nakamura further teaches calculating a time-dependent shape of the probe by representing sections of the probe as first springs in [0039] and representing external forces acting on the sections as second springs in [0040] and [0047]. The former is achieved by “the insertion section model creation section 65 [creating] an insertion section model by modeling the insertion section 11 with a mechanical equation using an articulated link model 100, in which a plurality of rigid body links 101 are coupled, as a parallel arrangement (Voigt model) of springs t and dashpots 103 of a value of rotational viscosity Ct, as shown for example in Fig. 4.” While this reference models the links as a Voigt model of a spring and dashpot in parallel, we may assume an apparatus of material with negligible or no viscosity would have a zero-term for the dashpot in the Kelvin-Voigt governing equation, leaving only the term for the spring:
                
                    σ
                     
                    =
                     
                    E
                    ε
                     
                    +
                     
                    η
                    
                        
                            ε
                        
                        ˙
                    
                
            
                
                    σ
                     
                    =
                     
                    E
                    ε
                     
                    +
                     
                    0
                    
                        
                            ε
                        
                        ˙
                    
                
            
                                                                      
                    σ
                     
                    =
                     
                    E
                    ε
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                
            ,
where σ is the stress, E is the stiffness of the spring (alternatively represented as spring constant, k), ε is the strain,                         
                            
                                
                                    ε
                                
                                ˙
                            
                        
                     denoting the rate of change in strain with respect to time, and η is the viscosity of the apparatus. The external forces acting on the sections as second springs “is calculated according to Hooke's law, on the basis of, for example, the bending shape (bending angle) of the insertion section 11 and the bending stiffness value of the insertion section 11” ([0040]) and “the stiffness value Kc of the large intestine” ([0047]) represented by a spring in Fig. 8. Nakamura further teaches solving a set of coupled equations of motion for the first and second springs so as to meet the time-varying boundary condition values in paragraphs [0041]-[0042]  for the external force calculation and [0046]-[0048] for the stiffness value Kc. Nakamura also teaches the presentation of the shape to a user as “a screen as shown in Fig. 17…displayed on the display 40 (or a display separate therefrom) in accordance with the bending shape of the insertion section 11 obtained from the insertion section state detection section 50” ([0064]). The additional elements of the interface and processor in system claim 7 are encompassed by the “insertion section state detection section 50,” “the insertion section model creation section 65,” and the “subject model creation section” in Fig. 3. 
overlaid on an anatomical map of at least a portion of the cavity. Instead, Au discloses a method for tracking and determining the shape of a flexible catheter inside a patient during a medical procedure and applying inputs to a lumped model to determine a force on a tip of the instrument, which shares a technical field of modeling invasive medical instruments with the instant application. Au teaches presenting the shape to a user in real-time during a medical procedure overlaid on an anatomical map of at least a portion of the cavity: Tracking system 230, which “may include the position sensor system 220 and a shape sensor system 222 for determining the position, orientation, speed, pose, and/or shape of the distal end 218 and of one or more segments 224 along the instrument 200” ([0046]), may send information “to a navigation system 232 where it is combined with information from the visualization system 110 and/or preoperatively taken images to provide the surgeon or other operator with real-time position information on the display system 111 for use in the control of the instrument 200” ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the displayed information of Nakamura with the teachings of Au “to provide the surgeon or other operator with real-time position” and shape “information on the display system 111 for use in the control of the instrument 200” (Au [0051]).
Additionally, neither Nakamura nor Au teach the probe comprising one or more sensors for measuring quantities that can be used for solving a dynamic model. Birkenbach instead teaches an analogous system and method for determining the spatial position and shape of a flexible surgical instrument with the instant application by providing an elasticity model of the surgical instrument, defining at least one parameter which influences the shape of the instrument, physical parameter sensor; and ii) the measured spatial position and orientation of the tip of the elongated deformable body determined by the tracking sensor to the predefined elasticity model of the elongated deformable body in the memory device” ([0011]). The physical parameter sensor “is operatively coupled with the elongate flexible body” and determines “at least one parameter of the elongate flexible body of the surgical instrument” ([0013]). Claim 13 of Birkenbach teaches that “the physical parameter sensor comprises one or more of a distance sensor determining as the at least one parameter a relative distance difference between a first portion of the elongate flexible body on an outer side of a bend and a second portion of the elongate flexible body opposite the first portion on the inner side of the bend; a force sensor determining as the at least one parameter a force applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; a pressure sensor determining as the at least one parameter a pressure applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; and/or a force sensor determining as the at least one parameter a stress applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body. In particular, “Such a sensor 8 may be configured to measure a distance, force, pressure and/or stress or any other suitable parameter which can cause the surgical instrument to be deformed” ([0044]). Thus, Birkenbach teaches a plurality of sensor types that are used to detect a physical parameter, such as an external force acting on the insertion section 11 of Nakamura. 


With respect to claims 3 and 9, Nakamura further teaches the boundary conditions values comprising measured positions of multiple points over the probe (claim 3) and the position indicative signal (claim 9) in [0032], wherein “Fig. 2 is a diagram schematically showing an example of the insertion section state detection section 50” including “an elongated probe 51 provided inside the insertion section 11” with “a plurality of source coils 52…provided to generate a magnetic field…arranged at intervals along the longitudinal axis direction of the insertion section 11.” An antenna 53 for detecting “the magnetic field generated by the source coils 52” and “shape calculation section 54 configured to calculate a bending shape of the insertion section 11 on the basis of the magnetic field detected by the antenna 53” provide known and indicative positions of multiple points over the probe. Nakamura further discloses in [0034] that “the insertion section state detection section 50 is not limited to an insertion section shape detection section configured to detect the bending shape of the insertion section 11, and may be a… known insertion section contact force detection section configured to detect a contact force of the insertion section 11 against the subject,” to address the contact-force indicative signals of claim 9.
the boundary condition values comprising external forces applied to the probe at given intervals along the probe in [0042]: “Fig. 6 is a diagram schematically showing an example of a force component Fi of an external force applied to each rigid body link 101 in the articulated link model 100,” wherein “the external force F may be obtained by the mechanical equation of the articulated link model 100.”
Claims 5 and 10, regarding solving the set of coupled equations of motion by dividing the probe into sections, providing a respective 1st order equation of motion for each section, and solving a resulting set of coupled 1st order equations of motion are further taught by [0039]-[0040] and [0045]-[0049] of Nakamura. “The insertion section model creation section 65” of Nakamura “creates an insertion section model by modeling the insertion section 11 with a mechanical equation using an articulated link model 100, in which a plurality of rigid body links 101 are coupled” ([0039]). The equations for calculating “the external force F applied to the insertion section 11” ([0042]) from force calculation section 66 at the end of paragraph [0041] and the equations for calculating “the stiffness value Kc of the large intestine” ([0048]) from insertion section model creation section 65 at the end of paragraph [0047] represent coupled 1st order equations of motion of the articulated links representing the probe sections.  Information from these equations are further used by a “propulsion calculation section 63” to calculate in real-time “a propulsion state of the distal end of the insertion section…11”, wherein “the propulsion state refers to a relative velocity, a relative position, or both of the insertion section model relative to the large intestine” ([0049]).
With regard to claims 6 and 11, Nakamura does not disclose that the organ is the heart. Instead, Au teaches that “the system 200 is also suited for navigation and treatment of other the heart, the circulatory system, and the like” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakamura with the teachings of Au since the heart contains cavities analogous to the open space of the intestinal lumen that may be observed or treated by a device such as the flexible tube insertion apparatus of Nakamura. Au’s system is also usable in the intestines as cited above in [0050], therefore the structural elements for analogous observation and treatment probes in the heart and intestines are necessarily similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diolaiti et al. (US 2020/0253669) teaches systems and methods for detecting environmental forces on a flexible elongate instrument with an embodiment containing a control unit determining the shape of the instrument using a shape sensor and mathematical spring model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793